Citation Nr: 0319162	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  94-45 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection of an active psychosis 
for treatment purposes.

REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL
Appellant

ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel

INTRODUCTION

The veteran served on active duty from February 1973 to 
December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
and Wichita, Kansas, dated in April 1996, September 1997, and 
October 1997.  (The veteran also appealed a March 1992 rating 
decision by which a higher rating for a service-connected 
left foot neuroma was denied.  A rating greater than 10 
percent was denied by the Board in May 2002.)

The veteran submitted a statement in April 2003 wherein he 
clarified his intention to revoke a previous appointment of a 
service organization as his representative before VA.  
Consequently, the Board finds that the veteran now represents 
himself in his appeal before the Board.

(The decision below addresses the claim of service connection 
for COPD.  The remaining issues on appeal are addressed in 
the remand that follows the decision below.)


FINDINGS OF FACT

1.  The veteran became nicotine dependent during military 
service.

2.  Nicotine dependence caused the veteran's continued post-
service use of tobacco products, which in turn resulted in 
his developing COPD.




CONCLUSION OF LAW

The veteran has COPD that is the result of disease incurred 
during active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations likewise apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; VA 
examinations conducted in February 1993, March 1996, and May 
2003; VA radiographic report dated in August 1995; VA 
treatment records dated in November 1994 to January 1996; 
April 1998 transcript of RO hearing; and a June 1999 VA 
progress note.

Additionally, the record shows that the appellant has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought-service connection 
for COPD.  Throughout the appeal, the veteran was given the 
opportunity to provide argument and/or evidence concerning 
this issue.  The veteran also was given the opportunity to 
offer testimony at a RO hearing in April 1998.  In addition, 
the case was remanded in December 1999 for further 
development.  In December 2001 the veteran offered testimony 
at a Board hearing.  In May 2002, the Board found that 
further development of the evidence was needed and the 
veteran was scheduled for a respiratory examination.  

In accordance with the requirements of the VCAA, an April 
2001 letter informed the appellant what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  

Thus, through several items of correspondence, the RO has 
informed the appellant of the information and evidence 
necessary to substantiate his claim.  He was specifically 
informed about what was required of him, and of what VA would 
do on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Therefore, further notification or evidentiary 
development is not needed to meet the requirements of the 
VCAA.  

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in the 
line of duty, in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease 
was incurred during service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Applicable regulations also provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).  

Service medical records show that on the veteran's separation 
examination in December 1978 it was noted that the veteran 
had had red streaking in his sputum.  A follow-up examination 
3 days later showed that the veteran had smoked 3 packs of 
cigarettes a day for approximately 15-20 years.  It was noted 
that the hemoptysis had resolved and he was qualified for 
separation.

At his February 1993 VA examination, the veteran reported 
being exposed to asbestos while he was working at the 
Sacramento Army Depot from 1987 to 1993.  He stated that he 
inhaled the dust as well as handled the dust, which fell on 
his desk.  The veteran claimed that his shortness of breath 
started in August 1992 and was secondary to asbestos 
exposure.  He gave a history of having exertional dyspnea 
since August of 1992.  There was no history of orthopnea or 
paroxysmal nocturnal dyspnea.  No history of chronic cough or 
hemoptysis.  The veteran indicated that he was hospitalized 
with atypical chest pains and respiratory distress three 
times since August of 1992.  He did not know the diagnosis 
for his hospitalizations.  He gave a history of smoking 
cigarettes, one pack per day for about 30 years.  

The examination showed no chest wall deformity; his chest was 
normal to percussion and auscultation.  The examiner 
diagnosed exertional dyspnea most likely secondary to chronic 
obstructive pulmonary disease secondary to smoking.

An August 1995 VA radiographic report revealed mild COPD with 
hyper-aerated lung fields and prominent retrosternal lucency.  

At his April 1998 RO hearing, the veteran testified that he 
started smoking cigarettes in the military and that 20 years 
earlier he was receiving therapy at mental hygiene for 
tobacco addiction while in service.  The veteran indicated 
that he went to this therapy approximately two dozen times.  
The veteran testified that upon discharge from service he was 
smoking four to five packs of cigarettes a day.  

At his December 2001 Board hearing, the veteran testified 
that he underwent counseling at the mental health clinic in 
service for tobacco poisoning.  He indicated that he was told 
to cut down to eight cigarettes a day.  He stated that he was 
told in 1978 while in service that he had breathing problems 
because of tobacco poisoning.  And later it was identified as 
COPD.  The veteran testified that it was also identified as 
asthma, bronchitis, and emphysema.  The veteran indicated 
that he was using inhalers for his condition.  He indicated 
that he last had a pulmonary function test in 1995 by VA and 
was told he had exertional dyspnea and COPD.  The veteran 
indicated that he started smoking in service due to peer 
pressure, which smoking continued after separation from 
service.  He testified that while in service cigarettes were 
sold at discounted prices and given to him in his rations.  

At his May 2003 VA examination, the veteran reported that he 
smoked approximately 5 packs of cigarettes a day and this 
continued after discharge from service.  The veteran's 
complaints were a frequent cough, occasional shortness of 
breath, especially on exertion, and the inability to walk 
about 200 feet without stopping.  The veteran also indicated 
that he suffered from bronchitis and had one episode of 
pneumonia in 1976.  He indicated that he suffered from 
frequent hemoptysis but the etiology was unknown.  Following 
examination, the diagnosis was chronic obstructive pulmonary 
disease.  The examiner opined that the veteran definitely 
developed and manifested nicotine dependence during military 
service.  The nicotine dependence continued uninterrupted 
following service.  The veteran had dyspnea on exertion and 
chest x-ray showed COPD related to his nicotine dependence.  
It was noted that the veteran also had chronic bronchitis.  
The examiner summarized that the veteran's lung problem was 
clearly related to his heavy smoking that he started when he 
was in military service.

VA General Counsel has issued an opinion on the question of 
when compensation benefits may be awarded based on tobacco 
use in service.  The General Counsel indicated that direct 
service connection may be granted if the evidence shows 
injury or disability resulting from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  In June 1993, 
the General Counsel clarified the February 1993 opinion.  The 
General Counsel stated that the prior opinion did not mean 
that service connection would be established for a disability 
related to tobacco use if the affected veteran smoked in 
service.  Rather, it meant that any disability allegedly 
related to tobacco use that was not diagnosed until after 
service would not preclude establishment of service 
connection.  The General Counsel held that the claimant must 
demonstrate that the disability resulted from the use of 
tobacco during service and that the adjudicator must take 
into consideration the possible effect of smoking before and 
after service.  See 38 C.F.R. § 3.303(d) (service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service).

In May 1997, VA General Counsel issued another opinion 
concerning claims for disability or death due to nicotine 
dependence caused by in-service tobacco use. General Counsel 
indicated that secondary service connection may be granted if 
the following three questions can be answered affirmatively:  
(1) Whether nicotine dependence may be considered a 
disability for purposes of the laws governing veterans' 
benefits; (2) whether the veteran acquired a dependence on 
nicotine in service; and (3) whether that dependence may be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by the veteran. 
VAOPGCPREC 19-97, 62 Fed. Reg. 37,954 (1997).  (Precedent 
opinions of the General Counsel are binding on the Board 
under 38 U.S.C.A. § 7104(c) (West 2002).)

The Board also notes that a revision to the law regarding 
claims related to in-service tobacco use, enacted by Congress 
and signed by the President as Public Law No. 105-206 on July 
22, 1998 (codified at 38 U.S.C.A. § 1103 (West 2002)), now 
prohibits service connection for death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.  Nevertheless, this prohibition only 
applies to claims filed after June 9, 1998.  In this case, 
the Board finds that the record presents a reasonable basis 
for concluding that the veteran first claimed service 
connection for pulmonary disability on the basis of in-
service smoking/nicotine dependence prior to June 9, 1998.

As indicated above, the veteran filed a claim for service 
connection for a pulmonary disorder in July 1996.  At that 
time, the veteran maintained that his lung disorder was due 
to a smoking habit that began during service.  Under these 
circumstances, the Board finds that the 38 U.S.C.A. § 1103 
prohibition does not apply in this case, and thus does not 
affect the disposition of the appeal.

Although the evidence is somewhat equivocal on the question 
of whether the veteran's tobacco use and consequent nicotine 
dependence began before or during his period of military 
service, with resolution of reasonable doubt in the veteran's 
favor, the Board finds that such dependence began during his 
military service.  Because of the medical opinions of record, 
particularly the May 2003 opinion, the Board is persuaded 
that nicotine dependence originated coincident with the 
veteran's military service, and that such dependence led to 
continued use of tobacco products and the development after 
service of COPD.  Consequently, it may be concluded that an 
award of service connection for COPD is warranted.  


ORDER

Entitlement to service connection for COPD is granted.




REMAND

As noted in the introduction above, the Board denial a claim 
for a rating greater than 10 percent for a left foot disorder 
in May 2002.  At that time, the Board also undertook 
additional evidentiary development of the service connection 
claims pursuant to authority granted by 67 Fed. Reg. 3099 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  
The veteran presented additional evidence in response to the 
Board's request for more information and evidence.  
Additionally, the development actions requested by the Board 
have now been completed.  

Although much of the evidence submitted by the veteran in 
response to the Board's action to develop the evidence is 
duplicative of evidence that had previously been made a part 
of the record, some of the pertinent evidence and some of the 
evidentiary allegations relating to his psychiatric disorder 
claims are new.  This is significant because the Board no 
longer has authority to develop the evidence and provide the 
notices required by the VCAA.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), held 
that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (permitting the Board "to provide 
the notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice") was invalid because 
it was contrary to 38 U.S.C. § 5103(b), which allows a 
claimant one year to submit evidence.

In the instant case, the veteran has not waived his right to 
have the additional evidence considered initially by the RO.  
A remand of the remaining service connection claims is 
therefore required to comply with DAV.  In addition, the 
Board notes that it is unclear whether the RO has adequately 
provided the veteran with the notice to which he is entitled 
under 38 U.S.C.A. § 5103(a).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
files and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied with 
respect to the remaining issues on 
appeal.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The 
veteran should also be told of the 
period allowed for response, if 
applicable.  38 U.S.C.A. § 5103(b) 
(West 2002).  

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his psychiatric 
disorder claims.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims files any 
medical records identified by the 
veteran which have not been secured 
previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran of this and ask 
him to provide a copy of the 
outstanding medical records.

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the 
RO should re-adjudicate the issues 
remaining on appeal.  If either of 
the psychiatric disorder claims is 
not granted, the RO should issue a 
supplemental statement of the case 
that addresses all the evidence of 
record, particularly that obtained 
following the Board's May 2002 
action.

After giving the veteran opportunity to respond to the 
supplemental statement of the case, and after expiration of 
the period for response set forth in 38 U.S.C.A. § 5103(b), 
if applicable, the case should be returned to the Board for 
further appellate consideration.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


